 

Case 7:19-mj-03124 Document 1 Filed on 12/21/19 in TXSD Page 1 of 1

 

 

 

 

&O 91 (Rev 8/01) Criminal Complaint United Sta tes Distriot Court
> SE —
United States District Court DEC 9° 2019
SOUTHERN DISTRICT OF TEXAS .
McALLEN DIVISION David. Bradley, Clerk
UNITED STATES OF AMERICA
V. CRIMINAL COMPLAINT

Maurilio Manuel-Antonio
Case Number: M-19-3124-M

AE YOB: 1989
Mexico
(Name and Address of Defendant)

I, the undersigned complainant being duly sworn state the following is true and correct to the best of my

knowledge and belief. On or about December 19, 2019 in Hidalgo - County, in

 

the Southern : District of Texas
(Track Statutory Language of Offense)

being then and there an alien who had previously been deported from the United States to Mexico in pursuance of law, and thereafter
was found near Mission, Texas, within the Southern District of Texas, the Attorney General of the United States and/or the Secretary
of Homeland Security, not theretofore having consented to a reapplication by the defendant for admission into the United States;

in violation of Title 8 United States Code, Section(s) 1326 (Felony)
I further state that I am a(n) Border Patrol Agent_ and that this complaint is based on the
following facts:

Maurilio Manuel-Antonio was encountered by Border Patrol Agents near Mission, Texas on December 19, 2019. The investigating agent
established that the defendant was an undocumented alien and requested record checks, The defendant claims to have illegally entered the United
States on December 19, 2019, near Hidalgo, Texas. Record checks revealed the defendant was formally deported/excluded from the United States on
June 3, 2015 through El Paso, Texas. Prior to deportation/exclusion the defendant was instructed not to return to the United States without
permission from the U.S. Attorney General and/or the Secretary of Homeland Security. On June 2, 2015 the defendant was convicted of 8 USC 1326
Reentry of a Removed Alien and sentenced to time served.

I declare under penalty of perjury that the statements in this complaint are true and correct. Executed on December 21, 2019.

Continued on the attached sheet and made a part of this complaint: [_]ves [X]no
Submitted by reliable alectranic meant, sworn to and attested
telephonically per Fed. R. Cr. P.4.1, and probable cause found on: ,

iS/ Mickel Gonzalez
Signature of Complainant

_ Mickel Gonzalez
December 21. 2019 12:02 p.m. . ~ Printed Name of Complainant
Date

Peter E Ormsby _U.S. Magistrate Judge 0 ‘cee Zz Oar

Name and Title of Judicial Officer , Signature of Judicial Officer

 

 
